DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

3.	Applicant's election with traverse of Group I, claims 1-20 and 23-24 in the reply filed on 8 November 2021 is acknowledged.  The traversal is on the ground(s) that the membrane module for gas separation of claim 1 is defined with sufficient specificity to facilitate a search of the non-elected subject matter without creating an undue burden.  This is not found persuasive because the argued sufficient specificity defined in claim 1 is not repeated in the claims of the non-elected groups. Furthermore, the claims of the non-elected groups contain additional subject matter not recited in claim 1 that would require considerable additional search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the limitation “according to 18 claim 1” at line 1 and claim 23 recites the limitation “according to any one of claims 1 to 20 claim 1” at lines 4-5. These recitation render the claims indefinite since it is not entirely clear from which parent claim(s) the claims are intended to depend. It appears as though claims 19 and 23 were both intended to depend from claim 1, and such has been assumed for examination purposes. If this is correct the Examiner suggests Applicants amend the claims accordingly.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 12, 13, 17, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0236151 A1).


	With regard to claims 1, 12 and 13, Liu et al. discloses a membrane module for gas separation comprising a housing (inherent for holing the hollow fiber membrane bundle), a gas separation membrane disposed in the housing (see the abstract), and an adhesive part for affixing the gas separation membrane to the housing (the tube sheet, see paragraphs [0015] and [0029]), wherein the gas separation membrane comprises a porous membrane (the porous support layer, see paragraph [0003]), and the adhesive part satisfying condition 6) wherein the adhesive part has a hardness of 77.2D or 77.4D (shore D hardness, see Table 1 at paragraph [0038]) at the abstract and paragraphs [0003], [0015], [0023]-[0029] and [0038].
	The prior art is seen as disclosing specific examples lying within the instantly claimed ranges. Therefore these limitations are seen as being anticipated. See MPEP 2131.03(I).

	With regard to claims 17 and 18, Liu et al. discloses the adhesive part comprising a cured product of an epoxy resin adhesive and does not contain a cured product of a fluorine thermoplastic resin at paragraphs [0015] and [0029].

	With regard to claim 23, Liu et al. discloses a continuous gas supply system (see paragraph [0025]) comprising a raw material gas inlet (for receiving the mixture of gases), a raw-gas purification part (the hollow fiber membrane module) for purifying a raw material gas to generate a purified gas, and a purified gas outlet (the permeate outlet), wherein the raw gas purification part is the membrane module of claim 1 at the abstract and paragraphs [0003], [0015], [0023]-[0029] and [0038].

	Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0236151 A1).
Liu et al. discloses the adhesive part comprising a cured epoxy that does not contain nitrogen or sulfur atoms (see Formula (I) at paragraph [0016]), but does not expressly mention the nitrogen or sulfur content of the adhesive part.
However, it would have been obvious to provide a cured epoxy having the instantly recited nitrogen or sulfur content to avoid having the properties of the epoxy compromised by a high concentration of nitrogen or sulfur impurities while allowing for an economical nitrogen or sulfur impurity content that does not require overly extensive purification.

10.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0236151 A1) in view of Menon et al. (US 5,818,228).
	Liu et al. does not expressly mention a composition ratio of a low-mobility component in the adhesive part.
	Menon et al. teaches the response and decay of pulse NMR measurements corresponding to the hardness of a resin, wherein a high composition of low-mobility components provides a high hardness at Figs. 5 and 6 and col. 5, line 57 to col. 6, line 56.
	It would have been obvious to one of ordinary skill in the to ensure that the values of V and W approached 100 to provide the desired hardness based on the teachings of Menon et al. at Figs. 5 and 6 and col. 5, line 57 to col. 6, line 56.

11.	Claims 1, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0236151 A1) in view of Valus et al. (US 5,057,641).

	With regard to claims 1, 19 and 20, Liu et al. discloses the gas separation membrane being selective for propylene over propane at paragraphs [0015] and [0027] but does not teach the membrane containing a metal salt or the specific selectivity or propylene permeation rate.
	Valus et al. discloses a porous facilitated transport membrane for propylene/propane separation comprising a metal salt comprising monovalent silver at col. 6, lines 47 to col. 7, line 30 and Example 3.
	It would have been obvious to one of ordinary skill in the art to incorporate the porous facilitated transport membrane of Valus et al. into the system of Liu et al. to provide a membrane having good separation properties for propylene and propane, as suggested by Valus et al. at col. 6, lines 47 to col. 7, line 30 and Example 3.
	The Examiner notes that the membrane of Valus et al. will exhibit the recited high selectivity and permeability since it is a porous facilitated transport membrane that will provide minimal flow resistance and selectivity transport propylene.

	With regard to claim 24, Valus et al. discloses the purified gas having a purity of 99.6% or 99.8% by mass at Examples 3 and 4.
The prior art is seen as disclosing specific examples lying within the instantly claimed range. Therefore this limitation is seen as being anticipated. See MPEP 2131.03(I).

12.	Claims 1, 7-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6,648,945 B1) in view of Boone et al. (US 2017/0275233 A1).

With regard to claims 1, 7, 8 and 14-16, Takeda et al. discloses a membrane module for gas separation (liquid deaeration) comprising a housing (7), a gas separation membrane (hollow fiber membrane 3) disposed in the housing (7), and an adhesive part (potting material 2) for affixing the gas separation membrane (3) to the housing (7), wherein the gas separation membrane comprises a porous membrane (the porous support layer, see col. 14, lines 4-9), and wherein the adhesive part (potting material 2) is resistant to organic solvents and exhibits a limited change in thickness and in weight per unit surface area upon prolonged exposure to the organic solvent (see col. 7, line 13 to col. 8, line 33) at Fig. 5, the abstract, col. 7, line 13 to col. 8, line 33, col. 14, lines 4-9, and col. 16, lines 45-67.
	Takeda et al. discloses organic solvents at col. 8, lines 16-33, but does not expressly mention heptane.
	Boone et al. discloses heptane being an organic solvent at paragraph [0060].
	It would have been obvious to one of ordinary skill in the art to provide the recited chemical resistance against heptane since such is a known organic solvent, as taught by Boone et al. at paragraph [0060] and as is well known in the art.
	The Examiner notes that the limited change in thickness and in weight per unit surface area upon prolonged exposure to the organic solvent taught by Takeda et al. is seen as overlapping the instantly recited conditions.
	Furthermore, even if such is not the case, one of ordinary skill in the art would have recognized that an adhesive part exhibiting the recited properties should be provided since Takeda et al. expressly teaches the advantages of providing adhesives with high chemical stability in the presence of organic solvents.

With regard to claims 9 and 10, Takeda et al. discloses the adhesive part comprising a cured epoxy that does not contain nitrogen atoms (see col. 8, lines 38-58), but does not expressly mention the nitrogen content of the adhesive part.


	With regard to claims 17 and 18, Takeda et al. discloses the adhesive part comprising a cured product of an epoxy resin adhesive and does not contain a cured product of a fluorine thermoplastic resin at col. 8, lines 33-37.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Macheras et al. reference (see especially the abstract, Figs. 2 and col. 6, lines 21-32) discloses a membrane module for gas separation comprising two adhesive parts having a hardness of 30-90D.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 26, 2022